DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.

Claim Objections
Claim 3 objected to because of the following informalities: “computer-readable medium containing program” should read –computer-readable medium containing a program--.  Appropriate correction is required.
Claim 5 objected to because of the following informalities: 
“claim 1, the control unit” should read –claim 1, wherein the control unit--.  
“a next display button display” should read –a next display button to display--.
“image of an item to be checked” should read –image of the item to be checked--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 is directed to a system that includes an article inspection management apparatus and an article inspection apparatus that is connected to the article inspection management apparatus and inspects an article to be produced. Claim 1, from which claim 4 depends, also has an article inspection apparatus that inspects an article to be produced and the article inspection information management apparatus manages the inspection information output from the article inspection apparatus (i.e. is connected to the article inspection apparatus). Therefore, claim 4 does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (JP 2009031149A, see attached machine translation) in view of Urabe (US 2005/0071032 A1).
Regarding claim 1, Nozaki teaches, an article inspection information management apparatus that manages inspection information which is outputted from an article inspection apparatus inspecting an article to be produced (As shown in Fig. 1, object W is detected by detection unit 3 and there is a display unit 7; As shown in Para. 0025, detection unit 3 is an X-ray detection unit; As shown in Para. 0033, the x-ray detector outputs a signal; As shown in Para. 0054, a judgment result is displayed to determine foreign matter; As shown in Para. 0057, if there is an abnormal item, the judgment result displays the abnormality; As shown in Para. 0010, the display unit 7 displays the results (i.e. judgment result) from the foreign matter determination unit; Note: the article inspection apparatus is the elements outside of the display unit 7, the display unit 7 is the article inspection information management apparatus, and the judgment result is the inspection information outputted), 
the inspection information including both an inspection result in which quality of the article is determined (As shown in Para. 0057, if there is an abnormal item, the judgment result displays the abnormality; As shown in Para. 0010, the display unit 7 displays the results (i.e. judgment result) from the foreign matter determination unit; Para. 0054; As shown in Para. 0004, defects/abnormality is checked; Note: the judgment result is a quality/abnormality (i.e. defect) judgment), and an operation mode when the determination is performed (As shown in Para. 0015, a test mode is shifted to for operation confirmation; Para. 0044: “manual switching to the test mode”; As shown in Para. 0050, a determination result is displayed for the test mode; Para. 0054), the article inspection information management apparatus comprising (Fig. 1: display unit 7; Para. 0054): 
a display unit (Fig. 1: display unit 7; Para. 0054); 
an input unit with which a manager inputs information (As shown in Para. 0044, the setting unit 4 has keys and switches for giving settings and instructions and there is manual switching for test mode; As shown in Para. 0058, an operator (i.e. manager) performs checking); 
and a control unit that displays a checking screen displaying an item to be checked by the manager with respect to the inspection result which is included in the inspection information on the display unit (As shown in Para. 0014, the display unit 7 displays the inspected object W; As shown in Para. 0048, the operation confirmation determination means 6b controls the information display; As shown in Fig. 1, the operation confirmation determination means 6b is connected to the display unit 7; As shown in Para. 0054, a judgment result is displayed; Para. 0060; As shown in Para. 0054, the display is a liquid crystal display/screen; As shown in Para. 0058, the operator is able to recognize (i.e. check) the foreign matter sample to prevent throwing away the wrong type of foreign matter sample), when the operation mode included in the inspection information is a mode other than a normal inspection mode in which a normal inspection is performed, in response to receiving the inspection information from the article inspection apparatus (As shown in Para. 0076, the mode is switched from normal foreign matter detection mode to test mode to perform operation confirmation; As shown in Para. 0015, when the foreign matter sample information is acquired, the mode is shifted to the test mode for confirming the operation of the detection unit; Para. 0048; Para. 0054), 
and stores checking information in correlation with the inspection information (As shown in Para. 0072, there is a foreign matter storage means 6a that has a series of operation confirmation histories and the determination result; As shown in Para. 0054, the determination result is the judgment result; Para. 0058).
Nozaki does not expressly disclose the following limitation: checking information that is input to the input unit by the manager.
However, Urabe teaches, checking information that is input to the input unit by the manager (As shown in Para. 0009, a quality history is managed for each product based on the quality information that is stored; Para. 0013; As shown in Para. 0057, the inspector enters the results of the inspection (i.e. whether the part passed or failed); Para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include checking information being input by the manager as taught by Urabe into the inspection device of Nozaki in order to repair the defect in the product and thus avoid reoccurrence of the same defect (Urabe, Paras. 0072 and Para. 0005, respectively).
Regarding claim 2, the combination of Nozaki and Urabe teaches the limitations as explained above in claim 1.
The combination of Nozaki and Urabe further teaches, wherein the control unit displays the checking screen displaying the item to be checked by the manager (As shown in Para. 0014, the display unit 7 displays the inspected object W; As shown in Para. 0048, the operation confirmation determination means 6b controls the information display; As shown in Fig. 1, the operation confirmation determination means 6b is connected to the display unit 7; As shown in Para. 0054, a judgment result is displayed; Para. 0060; As shown in Para. 0054, the display is a liquid crystal display/screen; As shown in Para. 0058, the operator is able to recognize (i.e. check) the foreign matter sample to prevent throwing away the wrong type of foreign matter sample)) with respect to the inspection result which is included in the inspection information on the display unit (Nozaki, As shown in Fig. 1, the operation confirmation determination means 6b is connected to the display unit 7; As shown in Para. 0054, a judgment result is displayed; Para. 0060; As shown in Para. 0054, the display is a liquid crystal display/screen; Para. 0058), 
when the operation mode included in the inspection information is an operation checking mode in which a sample is transported for checking whether or not the article inspection apparatus is 3Application No. 16/701,569Amendment dated May 23, 2022Response to Office Action dated February 24, 2022correctly operated, in response to receiving the inspection information from the article inspection apparatus (Nozaki, As shown in Para. 0076, the mode is switched to test mode to perform operation confirmation; As shown in Para. 0015, when the foreign matter sample information is acquired, the mode is shifted to the test mode for confirming the operation of the detection unit; Para. 0048; Para. 0054; As shown in Para. 0057, the operation confirmation processing unit 6 determines whether the detection unit 3 operates correctly; As shown in Para. 0031, object W is transported), 
and stores checking information (Nozaki, As shown in Para. 0072, there is a foreign matter storage means 6a that has a series of operation confirmation histories and the determination result; As shown in Para. 0054, the determination result is the judgment result) that is inputted to the input unit by the manager (Urabe, As shown in Para. 0009, a quality history is managed for each product based on the quality information that is stored; Para. 0013; As shown in Para. 0057, the inspector enters the results of the inspection (i.e. whether the part passed or failed); Para. 0058) in correlation with the inspection information (Nozaki, As shown in Para. 0072, there is a foreign matter storage means 6a that has a series of operation confirmation histories and the determination result; As shown in Para. 0054, the determination result is the judgment result; Para. 0058).
Regarding claim 3, Nozaki teaches, a non-transitory computer-readable medium containing program (As shown in Para. 0072, there is a storage means in which there are various external storage media; As shown in Para. 0045, there is an operation confirmation processing section 6 that has storage means; Note the processing section is interpreted as a processor. Processors execute instructions/programs) for an article inspection information management apparatus that manages inspection information which is outputted from an article inspection apparatus inspecting an article to be produced (As shown in Fig. 1, object W is detected by detection unit 3 and there is a display unit 7; As shown in Para. 0025, detection unit 3 is an X-ray detection unit; As shown in Para. 0033, the x-ray detector outputs a signal; As shown in Para. 0054, a judgment result is displayed to determine foreign matter; As shown in Para. 0057, if there is an abnormal item, the judgment result displays the abnormality; As shown in Para. 0010, the display unit 7 displays the results (i.e. judgment result) from the foreign matter determination unit; Note: the article inspection apparatus is the elements outside of the display unit 7, the display unit 7 is the article inspection information management apparatus, and the judgment result is the inspection information outputted),
 the inspection information including both an inspection result in which quality of the article is determined (As shown in Para. 0057, if there is an abnormal item, the judgment result displays the abnormality; As shown in Para. 0010, the display unit 7 displays the results (i.e. judgment result) from the foreign matter determination unit; Para. 0054; As shown in Para. 0004, defects/abnormality is checked; Note: the judgment result is a quality/abnormality (i.e. defect) judgment), and an operation mode when the determination is performed (As shown in Para. 0015, a test mode is shifted to for operation confirmation; Para. 0044: “manual switching to the test mode”; As shown in Para. 0050, a determination result is displayed for the test mode; Para. 0054), the article inspection information management apparatus comprising (Fig. 1: display unit 7; Para. 0054), the program causing a computer to execute (As shown in Para. 0045, there is an operation confirmation processing section 6 that has storage means; Note the processing section is interpreted as a processor. Processors execute instructions/programs and processors are part of a computer system): 
a checking information function of displaying a checking screen displaying an item to be checked by a manager with respect to the inspection result which is included in the inspection information (As shown in Para. 0014, the display unit 7 displays the inspected object W; As shown in Para. 0048, the operation confirmation determination means 6b controls the information display; As shown in Fig. 1, the operation confirmation determination means 6b is connected to the display unit 7; As shown in Para. 0054, a judgment result is displayed; Para. 0060; As shown in Para. 0054, the display is a liquid crystal display/screen; As shown in Para. 0058, the operator is able to recognize (i.e. check) the foreign matter sample to prevent throwing away the wrong type of foreign matter sample), when the operation mode included in the inspection information is a mode other than a normal inspection mode in which a normal inspection is performed, in response to receiving the inspection information from the article inspection apparatus (As shown in Para. 0076, the mode is switched from normal foreign matter detection mode to test mode to perform operation confirmation; As shown in Para. 0015, when the foreign matter sample information is acquired, the mode is shifted to the test mode for confirmation the operation of the detection unit; Para. 0048; Para. 0054), 
and storing checking information in correlation with the inspection information (As shown in Para. 0072, there is a foreign matter storage means 6a that has a series of operation confirmation histories and the determination result; As shown in Para. 0054, the determination result is the judgment result; Para. 0058).
Nozaki does not expressly disclose the following limitations: a checking information adding function; checking information that is input to the input unit by the manager.
However, Urabe teaches, a checking information adding function (As shown in Para. 0057, the inspector enters a result of the inspection, such as if the part has passed or failed (i.e. checking process);
checking information that is input to the input unit by the manager (As shown in Para. 0009, a quality history is managed for each product based on the quality information that is stored; Para. 0013; As shown in Para. 0057, the inspector enters the results of the inspection (i.e. whether the part passed or failed); Para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a checking information adding function and the checking information being input by the manager as taught by Urabe into the inspection device of Nozaki in order to repair the defect in the product and thus avoid reoccurrence of the same defect (Urabe, Paras. 0072 and Para. 0005, respectively).
Regarding claim 4, the combination of Nozaki and Urabe teaches the limitations as explained above in claim 1. 
The combination of Nozaki and Urabe further teaches, an article inspection system comprising: the article inspection information management apparatus according to claim 1 (Nozaki, As shown in Fig. 1, foreign matter detecting device 1 (1A) includes different physical elements that together perform the function of foreign matter detection (i.e. is a system); As shown in Fig. 1, object W is detected by detection unit 3 and there is a display unit 7; As shown in Para. 0025, detection unit 3 is an X-ray detection unit; As shown in Para. 0054, a judgment result is displayed to determine foreign matter; As shown in Para. 0010, the display unit 7 displays the results (i.e. judgment result) from the foreign matter determination unit; Note: the article inspection apparatus is the elements outside of the display unit 7, the display unit 7 is the article inspection information management apparatus; see claim 1 above for additional details); 
and an article inspection apparatus that is connected to the article inspection information management apparatus and inspects the article to be produced (Nozaki, As shown in Fig. 1, object W is detected by detection unit 3 and there is a display unit 7; As shown in Para. 0025, detection unit 3 is an X-ray detection unit; As shown in Para. 0054, a judgment result is displayed to determine foreign matter; As shown in Para. 0010, the display unit 7 displays the results (i.e. judgment result) from the foreign matter determination unit; Note: the article inspection apparatus is the elements outside of the display unit 7, the display unit 7 is the article inspection information management apparatus, and the display 7 displaying the judgment result from the foreign matter determination unit shows the article inspection apparatus and article inspection management apparatus (i.e. display) are connected).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (JP 2009031149A, see attached machine translation) in view of Urabe (US 2005/0071032 A1) and further in view of Sahashi (EP 1598760 A1, see attached machine translation)
Regarding claim 5, the combination of Nozaki and Urabe teaches the limitations as explained above in claim 1.
The combination of Nozaki and Urabe further teaches, Amendment dated May 23, 2022Response to Office Action dated February 24, 2022the control unit displays the checking screen displaying an image of an item to be checked by the manager (Nozaki, As shown in Para. 0014, the display unit 7 displays the inspected object W; As shown in Para. 0048, the operation confirmation determination means 6b controls the information display; As shown in Fig. 1, the operation confirmation determination means 6b is connected to the display unit 7; As shown in Para. 0054, a judgment result is displayed; Para. 0060; As shown in Para. 0054, the display is a liquid crystal display/screen; As shown in Para. 0058, the operator is able to recognize (i.e. check) the foreign matter sample to prevent throwing away the wrong type of foreign matter sample; Urabe, As shown in Para. 0056, an inspector reads the bar code of the product part which is displayed on a PC screen 110; As shown in Para. 0057, the inspector enters a result of the inspection, such as if the part has passed or failed; As shown in Para. 0009, the product is composed of parts in which each part has a unique ID (i.e. barcode)), at least one check button to be checked with respect to the inspection information on the display unit (Urabe, As shown in Fig. 3, the inspector checks “OK” or “NG” for pass/fail category; Paras. 0058-0060; Note: the check mark entered for “OK” or “NG” are check buttons for the result of the inspection (i.e. defect/no defect)).
The combination of Nozaki and Urabe does not expressly disclose the following limitations: a previous display button to display a previous image of a previous item, and a next display button display a next image of a next item.
However, Sahashi teaches, a previous display button to display a previous image of a previous item, and a next display button display a next image of a next item (As shown in Fig. 45 and Para. 0157, images are displayed and if there are a plurality of images record, the “Next” button and “Previous” button are clicked to check all the images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the display screen having a next button and a previous button as taught by Sahashi into the combined inspection device of Nozaki and Urabe in order to check all recorded images (Sahashi, Para. 0157). 

Response to Arguments
Applicant's arguments filed 5/23/2020 with respect to the rejection of claim 4 under 35 U.S.C. 112d have been fully considered but they are not persuasive. 
Applicant argues, in pg. 7 of the remarks, claim 4 requires an additional element, specifically an article inspection apparatus. The Examiner respectfully disagrees. In claim 1, from which claim 4 depends, there is also an article inspection apparatus that inspects an article to be produced. In the claim 1, the article inspection information management apparatus is also connected to the article inspection apparatus since the article inspection information management apparatus manages the inspection information which is output from the article inspection apparatus.

Applicant’s arguments filed 5/23/2020 with respect to the rejections of claims 1-5 under 35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664